                 Case 19-17614       Doc 31    Filed 07/07/20    Page 1 of 4


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Baltimore Division

IN RE:                                                       Case No. 19-17614-DER
BRADLEY D. GOODE
       Debtor                                                Chapter 13
_______________________________
NEWREZ LLC D/B/A SHELLPOINT
MORTGAGE SERVICING
       Movant
v.
BRADLEY D. GOODE
       Debtor/Respondent
and
ELLIS CORBETT GOODE, III
       Co-Debtor/Co-Respondent
and
ROBERT S. THOMAS, II
       Trustee/Respondent


Debtor or Debtor`s Counsel is encouraged to contact Shellpoint Mortgage Servicing to
discuss potential loss mitigation options, if the debtor(s) is experiencing hardship resulting
from COVID-19. Please call 866-825-2174 for assistance Monday-Friday 9am to 8pm EST.

     MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY
                    PURSUANT TO 11 U.S.C. § 1301(c)
                         (REAL PROPERTY)

        NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Movant”) hereby moves this Court,
pursuant to 11 U.S.C. § 362, for relief from the automatic stay, and pursuant to 11 U.S.C. §
1301(c), for relief from the Co-Debtor stay, with respect to certain real property of the Debtor
having an address of 1327 Nautical Circle, Essex, MD 21221 (the “Property”), for all purposes
allowed by the Note (defined below), the Deed of Trust (defined below), and applicable law,
including but not limited to the right to foreclose. In further support of this Motion, Movant
respectfully states:

       1.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtor on June 4, 2019.

       2.     A Chapter 13 Plan was confirmed on December 17, 2019.

       3.     The Borrower, Ellis C. Goode, Jr., has executed and delivered or is otherwise
obligated with respect to that certain promissory note in the original principal amount of
$272,000.00 (the “Note”). A copy of the Note is attached hereto.



                                                                                  BWW#:MD-317199
                 Case 19-17614       Doc 31     Filed 07/07/20     Page 2 of 4


        4.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
(collectively, the “Obligations”) of the Borrower, Ellis C. Goode, Jr., under and with respect to
the Note and the Deed of Trust are secured by the Property. The lien created by the Deed of
Trust was perfected by recording of the Deed of Trust in the office of the Clerk of the Circuit
Court of Baltimore County, Maryland. A copy of the recorded Deed of Trust is attached hereto.

       5.     Upon information and belief, Ellis C. Goode, Jr. died on or about July 8, 2010, at
which time the Debtor, Bradley D. Goode, and Co-Debtor, Ellis Corbett Goode, III, inherited her
ownership in the Property.

       6.       The loan was in default at the time the present bankruptcy was filed. The amount
of prepetition arrears owed was $25,264.17. The prepetition arrearage is detailed in the Movant's
Proof of Claim.

       7.     The unpaid principal balance as of June 11, 2020 is $224,762.59. The estimated
outstanding Obligations are:

Unpaid Principal Balance                                                            $224,762.59
Unpaid, Accrued Interest                                                              $14,227.93
NSF Fees                                                                                  $15.00
Uncollected Late Charges                                                                 $108.39
Mortgage Insurance Premiums                                                                $0.00
Taxes and Insurance Payments on behalf of Debtor                                       $2,701.46
Other Costs                                                                            $5,286.68
Less: Partial Payments                                                                  $-758.96
Minimum Outstanding Obligations                                                     $246,343.09

       8.     The following chart sets forth the number and amount of postpetition payments
due pursuant to the terms of the Note that have been missed as of June 11, 2020.

   Number of             From                 To             Monthly           Total Missed
    Missed                                                   Payment            Payments
   Payments                                                  Amount
        3             04/01/2020         06/01/2020           $1,803.36              $5,410.08
                   Less postpetition partial payments (suspense balance):             $-283.76
                                          Total Postpetition Payments:                 $5,126.32

        9.     In addition reasonable attorney fees and court filing costs not to exceed $1,231.00
will be incurred for representation in this matter.

        10.     The estimated market value of the Property is $200,000.00. The basis for such
valuation is the Debtor`s Schedules.

                                                                                    BWW#:MD-317199
                  Case 19-17614      Doc 31     Filed 07/07/20     Page 3 of 4


       11.    Cause exists for relief from the automatic stay for the following reasons:

                (a)     Movant's interest in the Property is not adequately protected. Movant's
interest in the collateral is not protected by an adequate equity cushion.

            (b)       Postconfirmation payments required by the confirmed plan have not been
made to Movant.

              (c)   Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the
Property; and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective
reorganization.

        12.   NewRez LLC, D/B/A Shellpoint Mortgage Servicing services the underlying
mortgage loan and note for the Property referenced in this Motion for NewRez LLC d/b/a
Shellpoint Mortgage Servicing. In the event the automatic stay in this case is modified, this case
dismisses, and/or the Debtor obtain(s) a discharge and a foreclosure action is commenced on the
mortgaged property, the foreclosure will be conducted in the name of NewRez LLC d/b/a
Shellpoint Mortgage Servicing. Movant, directly or through an agent, has possession of the
Note. The Note is either made payable to Movant or has been duly endorsed. Movant is the
original mortgagee or beneficiary or the assignee of the Deed of Trust.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:

       1.      Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and
applicable law, including but not limited to allowing Movant (and any successors or assigns) to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.

       2.     Relief from the co-debtor stay imposed by 11 U.S.C § 1301(a).

        3.     That the Order be binding and effective despite any conversion of this bankruptcy
case to a case under any other chapter of Title 11 of the United States Code.

       4.     For such other relief as the Court deems proper.




                                                                                     BWW#:MD-317199
                  Case 19-17614       Doc 31     Filed 07/07/20     Page 4 of 4


Dated:    July 7, 2020                               Respectfully Submitted,
                                                     BWW Law Group, LLC


                                                     Nikita Joshi, Esq.
                                                     MD Fed. Bar No. 19720
                                                     BWW Law Group, LLC
                                                     6003 Executive Blvd, Suite 101
                                                     Rockville, MD 20852
                                                     301-961-6555
                                                     301-961-6545 (facsimile)
                                                     bankruptcy@bww-law.com
                                                     Attorney for the Movant

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of July, 2020, I reviewed the Court's CM/ECF system
and it reports that an electronic copy of the foregoing Motion for Relief from Automatic Stay,
and Motion for Relief from Co-Debtor Stay, will be served electronically by the Court's CM/ECF
system on the following:

Robert S. Thomas, II, Trustee

James R Logan, Esq.

         I hereby further certify that on this 7th day of July, 2020, a copy of the foregoing Motion
for Relief from Automatic Stay, and Motion for Relief from Co-Debtor Stay, was also mailed
first class mail, postage prepaid, to:

Bradley D. Goode
1327 Nautical Cir
Essex, MD 21221-6082

Ellis Corbett Goode, III
1327 Nautical Circle
Essex, MD 21221



                                                      Nikita Joshi, Esq.




                                                                                      BWW#:MD-317199
